Citation Nr: 1412578	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  04-16 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $21,644.47 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran retired from service in March 1993 after serving more than 20 years on active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $21,644.47. The Veteran subsequently perfected an appeal as to the validity of that debt. He failed to report for a Board hearing scheduled in March 2009, without explanation. This was the second time he failed to report for a hearing, and the request is considered withdrawn. 

In an August 2004 decision, the Committee on Waivers and Compromises (Committee) of the Muskogee RO denied the Veteran's request for a waiver of recovery of an overpayment. Neither the Veteran nor his attorney subsequently expressed disagreement regarding the denial of a waiver. The Veteran's attorney continued to argue that the debt was not valid.

Through issuance of a May 2009 decision, the Board found that the overpayment of education benefits in the amount of $21,644.47 was properly calculated. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a September 2011 Memorandum Decision, the Court vacated the May 2009 decision and remanded the case back to the Board. In March 2012, the Board remanded the case for additional development.  The file has now been returned to the Board for further consideration. Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The Veteran's attorney, in his September 2013 statement, used the term "clear and unmistakable error" (CUE) on a number of occasions, with respect to VA actions. He noted that "the Manila RO's decision was CUE." It is thus not clear if he intended to assert CUE in the RO decision giving rise to the current appeal, the August 2003 RO decision. To be clear, there is no final Board decision upon which any party may assert CUE. If the Veteran's attorney indeed intended to assert CUE in the RO's August 2003 decision, then such is inextricably intertwined with his current claim before the Board as finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the Board may find it necessary to defer consideration of the currently perfected claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge. See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402 -03 (2004).

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

As discussed in the March 2012 Board remand, the overpayment at issue in the present appeal, $21,644.47, was created as a result of a fraud scheme at Ramon Magsaysay Technological University (RMTU) in the Philippines. Following two VA Education Compliance Surveys, a field investigation by two VA Educational Compliance Survey Specialists (ECSSs), and an investigation by VA's Office of Inspector General (OIG), VA concluded that sixty veterans, including the one that is the subject of this appeal, were not regularly attending classes, but were instead receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.

The Board noted that the current record contained summaries of the Education Compliance Surveys and field investigation, conducted in October 2002, February 2003, and May 2003, as well as a February 2004 memorandum report from OIG explaining the situation at RMTU. The Court held, in its September 2011 Memorandum Decision, that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran. 

The Board observed that whereas the conclusions provided in the aforementioned VA Education Compliance Surveys and OIG report are clearly of probative value in the Board's adjudication, the reports may not contain underlying evidence to permit a full and complete evaluation specific to the Veteran that is the subject of this appeal. The Board found that it was necessary to obtain any additional information and evidence associated with the above-referenced educational surveys and investigations that might contain information specific to this Veteran, including any interviews, documentation, notes, etc. 

Initially, the Board notes that the Veteran's attorney, in his September 2013 response to the August 2013 SSOC, continued to argue that the Veteran had not been afforded a hearing at the RO before a Decision Review Officer (DRO), referring to such as a "NOD hearing," despite requesting such. On remand, the RO should contact the Veteran and determine if he still desires a DRO hearing and if a positive response is received, the RO should so schedule the Veteran.

The RO, in its August 2013 Supplemental Statement of the Case (SSOC), cited, as evidence associated with the claims file in compliance with the Board's remand directives, "redacted copies of the Compliance Survey and documents pertaining to OIG's investigation of RMTU records are associated with claimant's education file." Indeed, a copy of the Compliance Survey, signed and dated in March 2003, which has been associated with the claims file on a number of occasions, was again added to the claims file, unredacted with regards to this Veteran. Additional class lists, unredacted with regards to this Veteran, depositions, and memoranda and summaries of interviews, each in connection with the May 2003 field investigation, were also added to the claims file. 

The above-referenced depositions and memoranda and summaries of interviews completed in connection with the May 2003 field investigation, are redacted and include a list of attachments. Not all of the attachments listed have been obtained and associated with the claims file. Specifically, it does not appear that the following attachments are available: (1) deposition of D. E.; (2) 82 attendance sheets of VA students submitted on March 12, 2003; (3) conditions for approval agreement signed by VA students on March 5, 2003; (4) list of VA students enrolled in the summer of 2003; (5) deposition of D. A.; (6) deposition of J. P.; (7) deposition of J. T.; (8) deposition of H. A.; (9) deposition of J. T.; (10) official class program 2002-2003; (11) deposition of T. D.; (12) deposition of A. R.; (13) deposition of L. A.; (14) deposition of D. P.; (15) deposition of E. M.; (16) deposition of A. F.; (17) deposition of E. F; (18) deposition of F. R.; (19) deposition of E. P.; (20) deposition of A. P.; (21) deposition of D. E.; (22) deposition of J. F.; (23) list of VA students who attended the May 13, 2003, meeting with VA; and (24) joint statement of VA students submitted on May 15, 2003. 

There is thus a clear indication that there remains additional outstanding information that could pertain to this Veteran and thus be responsive to the Board's prior remand requests. In this regard, the RO did not document its actions in such a way that the Board is unable to determine if additional documents related to the February 2004 memorandum report from OIG were requested. Substantial compliance with the Board's prior remand directives is not found and another remand is required. On remand, the RO should obtain and associate with the claims file attachments listed herein, unredacted as to this Veteran, cited in the previously submitted May 2003 summaries of interviews, as well as copies, unredacted as to this Veteran, of the depositions and memoranda and summaries of interviews completed in connection with the May 2003 field investigation.  

Further, the Board also notes that all parties have referred to Education Compliance Surveys, or summaries thereof, dated in October 2002, February 2003, and May 2003. Careful review of the claims file, consisting of eight volumes, reveals that only the February 2003 Education Compliance Survey, signed and dated in March 2003, is of record. While there are many copies of this record, the Board does not find the Education Compliance Surveys reflecting surveys conducted in October 2002 or May 2003, or summaries of the same. There are, however, newly associated records subsequent to the last Board remand, including the above-described depositions and summaries of interviews in connection with the May 2003 field investigation. On remand, the RO should obtain and associate all records relating to the October 2002 and May 2003 Education Compliance Surveys, unredacted as to this Veteran, with the exception of the depositions and summaries of interviews in connection with the May 2003 field investigation already of record. 

Finally, the Veteran's attorney asserts, in his September 2013 statement response, that the Veteran was not afforded a copy of a number of documents, specifically including the June 21, 2011, RO document listed in the August 2013 SSOC. On remand, the RO should provide the Veteran and his attorney a copy of the June 21, 2011, RO document, as well as any additional evidence associated with the claims file as a result of this remand, and clarify if there remain any outstanding records that he did not receive from the RO over the course of the appeal. If a positive response is received, the RO should forward the Veteran and his attorney any requested documents. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and  his attorney to confirm if he intended to assert CUE in the RO's August 2003 decision giving rise to the current appeal, as discussed in his attorney's September 2013 statement. If a positive response if received, adjudicate the issue of CUE in the RO's August 2003 decision. All communication regarding the potential CUE claim must be properly documented in the claims file.

2. Contact the Veteran to determine if he wishes to be heard by a DRO at the RO in Manila, Philippines. If so, schedule such a hearing. All communication regarding the potential DRO hearing must be properly documented in the claims file.

3. Undertake reasonable efforts to obtain the October 2002 and May 2003 VA Educational Compliance Surveys and field investigations, specifically including any information that pertains specifically to this Veteran such as interviews, RMTU records, etc., with the exception of the depositions and summaries of interviews in connection with the May 2003 field investigation already of record. All efforts to obtain such evidence must be properly documented in the claims file.
 
While the names and identifying information of other veterans may continue to be redacted in any records sought; the name or identifying information of this Veteran should not be redacted.  

4. Undertake reasonable efforts to obtain any information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc. All efforts to obtain such evidence must be properly documented in the claims file.

While the names and identifying information of other veterans may continue to be redacted in any records sought; the name or identifying information of this Veteran should not be redacted.  

5. Undertake reasonable efforts to obtain copies, unredacted as to this Veteran, of the depositions and memoranda and summaries of interviews completed in connection with the May 2003 field investigation, as well as the attachments cited in the May 2003 summaries of interviews, including: (1) deposition of Dr. E.; (2) 82 attendance sheets of VA students submitted on March 12, 2003; (3) conditions for approval agreement signed by VA students on March 5, 2003; (4) list of VA students enrolled in the summer of 2003; (5) deposition of D. A.; (6) deposition of J. P.; (7) deposition of J. T.; (8) deposition of H. A.; (9) deposition of J. T.; (10) official class program 2002-2003; (11) deposition of T. D.; (12) deposition of A. R.; (13) deposition of L. A.; (14) deposition of D. P.; (15) deposition of E. M.; (16) deposition of A. F.; (17) deposition of E. F.; (18) deposition of F. R.; (19) deposition of E. P.; (20) deposition of A. P.; (21) deposition of D. E.; (22) deposition of J. F.; (23) list of VA students who attended the May 13, 2003, meeting with VA; and (24) joint statement of VA students submitted on May 15, 2003. All efforts to obtain such evidence must be properly documented in the claims file.

While the names and identifying information of other veterans may continue to be redacted in any records sought; the name or identifying information of this Veteran should not be redacted.  

6. Provide the Veteran and his attorney a copy of the June 21, 2011, RO document noted in the August 2013 SSOC, as well as copies of evidence obtained as a result of this remand. Clarify if there remain any outstanding records that the Veteran or his attorney did not receive from the RO over the course of the appeal. If a positive response is received, forward the Veteran and his attorney any requested documents. All communication as to any outstanding records must be properly documented in the claims file.

7. Review the claims file; if any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

8. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


